DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/11/2022 has been entered.

2.	This Non-Final Office Action is in response to Applicant’s RCE filing on 11/11/2022. Claims 1-14 and 16-21 are currently pending, with claim 15 cancelled and claim 21 added as new. Accordingly, claims 1-14 and 16-21 are examined below. The earliest effective filing date of the present application is 5/21/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the AIA  first to file provisions.

Claim Rejections -35 USC §101
4	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-15 are directed to a system (machine). Claims 16-20 are directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 1-20 are directed toward the judicial exception of an abstract idea. Independent claim 16 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A system for identifying an interaction in a merchant brick-and- mortar (BAM) area, the system comprising: 
one or more sensors that are located within a BAM area associated with a merchant;
one or more memory units storing instructions; and 
one or more processors, wherein execution of the instructions by the one or more processors causes the one or more processors to: 
receive, from the one or more sensors, sensor data captured by the one or more sensors; 
identify, in the sensor data and based on extraction of a first set of features from the sensor data and classification of the first set of features, a representation of an individual who is located in the BAM area associated with the merchant; 
track, based on the representation of the individual in the sensor data and one or more respective locations of the one or more sensors in the BAM area, one or more locations of the individual within the BAM area as the individual moves through the BAM area; 
identify, in the sensor data and based on extraction of a second set of features from the sensor data and analysis of the second set of features, a representation of an object that is in the BAM area; 
determine that the individual has moved the object across a boundary of an inventory area within the BAM area based on at least one of the representation of the individual, the representation of the object, or the one or more locations of the individual within the BAM area; 
automatically adjust a merchantable inventory of the object in response to determination of the individual moving the object across the boundary of the inventory area; 
automatically adjust a personal inventory of the individual in response to determination of the individual moving the object across the boundary of the inventory area; 
automatically generate a predictive recommendation regarding a future quantity of the merchantable inventory of the object in the inventory area at a future time using a trained machine learning model based on adjustments to  the merchantable inventory of the object and the personal inventory of the individual; 
automatically output the predictive recommendation to a merchant device associated with the merchant; and 
automatically update the trained machine learning model based on the predictive recommendation. 
The Applicant's Specification titled "Automatic Inventory Tracking in Brick and Mortar Store Based on Sensor Data" emphasizes the business need for data analysis, " The BAM store control systems and methods described herein provide technical improvements and/or benefits such as expanding functionality of camera data from cameras for automatically tracking customers, merchants, representatives of merchants, devices, products, services, and/or other objects, for instance using the customer pose identification and tracking engine 144, the merchant pose identification and tracking engine 146, the product/service pose identification and tracking engine 148, the spatial mapping engine 150, the customer identifier and account management engine 152, the merchant identifier and account management engine 154, the customer preferences and needs identification and tracking engine 156, the merchant preferences and needs identification and tracking engine 158, the customer history tracking engine 160, the merchant history tracking engine 162, the customer experience customization engine 164, the merchant experience customization engine 166, the inventory management engine 168, the scheduling management engine 170, the supply chain management engine 172, the training management engine 174, the sensor and device onboarding engine 176, the learning management engine 178, or a combination thereof. (Spec. [0038]) and further emphasize the business problem for " Automation of such assistive operations by the BAM store control systems and methods described herein can increase speed, efficiency, bandwidth, and/or throughput of BAM store merchant systems. For instance, automatically detecting customer activities and/or tracking customer personal inventories can allow merchants to check customers out more quickly and efficiently, and even automatically without merchant input in some examples. Checking customers out more quickly and efficiently can increase how many customers BAM store merchant systems can check out in a given time period, increasing bandwidth and/or throughput and/or efficiency of BAM store merchant systems. Automatically detecting customer and/or merchant activities, tracking merchant merchantable inventories, managing supply chains, and/or generating replenishment schedules can improve customization, efficiency, and flexibility of BAM store merchant systems of merchants and of systems associated with suppliers of merchants (e.g., manufacturers, distributors, warehouses). Automatically generating recommendations for customers and/or merchants, and/or providing the recommendations to the customers and/or the merchants, can improve customization, personalization, and flexibility of BAM store merchant systems." (Spec. [0041]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1 and 16 are directed to the abstract idea of receiving, identifying individuals and objects in a brick and mortar (BAM) area and updating inventories, which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) fundamental economic principles or practices; and/or (ii) commercial or legal interaction. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of data analytics for inventory of a BAM store. Applicant's claimed invention pertains to fundamental economic principles or practices because the limitations recite an “abstract ideas [that] embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’". See MPEP §2106.04(a)(2)(II).
 Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite receiving data, making identifications based on the data, and adjusting inventories, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Dependent claims 1-15 and 17-20 further reiterate the same abstract ideas with further embellishments, such as claim 2 (similarly claim 17) determine, based on the representation of the individual, that the individual is a representative of the merchant; claim 3 (similarly claim 18) determine, based on the representation of the individual, that the individual is a customer; claim 4 wherein the predictive recommendation identifies the merchantable inventory of the object; claim 5 wherein the predictive recommendation identifies a quantity of the object identified in the personal inventory of the individual; claim 6 (similarly claim 19) wherein, to automatically adjust the merchantable inventory of the object, the one or more processors automatically increase the merchantable inventory of the object; and wherein, to automatically adjust the personal inventory of the individual, the one or more processors automatically decrease a quantity of the object identified in the personal inventory; claim 7 (similarly claim 20) wherein, to automatically adjust the merchantable inventory of the object, the one or more processors automatically decrease the merchantable inventory of the object; and wherein, to automatically adjust the personal inventory of the individual, the one or more processors automatically increase a quantity of the object identified in the personal inventory; claim 8 predict that the merchantable inventory of the object is to fall below a minimum threshold quantity at a specified time based on decreasing the merchantable inventory of the object, wherein the predictive recommendation inventory adjustment indication is indicative of the specified time at which the merchantable inventory of the object is to fall below the minimum threshold quantity; claim 9 generate a schedule to replenish the merchantable inventory of the object based on and in response to decreasing the merchantable inventory of the object, wherein the predictive recommendation is indicative of the schedule to replenish the merchantable inventory of the object; claim 10 receive verification from the POS device that the personal inventory identifies at least the object; and initiate processing of one or more transactions for at least the object identified by the personal inventory using payment information associated with the individual in response to receipt of the verification; claim 11 identify, in the sensor data, a second representation of the individual; determine, based on the second representation of the individual, that the individual has exited the BAM area; and initiate processing of one or more transactions for at least the object identified by the personal inventory using payment information associated with the individual in response to determining that the individual has exited the BAM area; claim 12 identify, in the sensor data, a second representation of the individual; determine, based on the second representation of the individual, that the individual has entered a second BAM area associated with a second merchant; and initiate processing of one or more transactions for one or more objects identified by the personal inventory using payment information associated with the individual in response to determining that the individual has entered the second BAM area, wherein processing of the one or more transactions includes transferring funds for the object to the merchant and transferring funds for a second object of the one or more objects to the second merchant; claim 13 wherein the one or more sensors include one or more image sensors, wherein the sensor data includes one or more images captured by the one or more image sensors, wherein identifying the representation of the individual and identifying the representation of the object are performed using one or more object detection algorithms; claim 14 wherein the one or more sensors include one or more local wireless signal transceivers, wherein the sensor data includes one or more local wireless communications between the one or more local wireless signal transceivers and one or more wireless communication devices within wireless communication range of the one or more local wireless signal transceivers, wherein identifying the representation of the individual includes identifying a first wireless communication device of the one or more wireless communication devices based on the one or more local wireless communications, the first wireless communication device associated with the individual; and claim 15 wherein the one or more sensors are in the BAM area, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1 and 16.

Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claim 16) include the following additional elements which do not amount to a practical application:
Claim 1. A system for identifying an interaction in a merchant brick-and- mortar (BAM) area, the system comprising: 
one or more sensors that are located within a BAM area associated with a merchant;
one or more memory units storing instructions; and 
one or more processors, wherein execution of the instructions by the one or more processors causes the one or more processors to: 
receive, from the one or more sensors, sensor data captured by the one or more sensors; 
identify, in the sensor data and based on extraction of a first set of features from the sensor data and classification of the first set of features, a representation of an individual who is located in the BAM area associated with the merchant; 
track, based on the representation of the individual in the sensor data and one or more respective locations of the one or more sensors in the BAM area, one or more locations of the individual within the BAM area as the individual moves through the BAM area; 
identify, in the sensor data and based on extraction of a second set of features from the sensor data and analysis of the second set of features, a representation of an object that is in the BAM area; 
determine that the individual has moved the object across a boundary of an inventory area within the BAM area based on at least one of the representation of the individual, the representation of the object, or the one or more locations of the individual within the BAM area; 
automatically adjust a merchantable inventory of the object in response to determination of the individual moving the object across the boundary of the inventory area; 
automatically adjust a personal inventory of the individual in response to determination of the individual moving the object across the boundary of the inventory area; 
automatically generate a predictive recommendation regarding a future quantity of the merchantable inventory of the object in the inventory area at a future time using a trained machine learning model based on adjustments to the merchantable inventory of the object and the personal inventory of the individual; 
automatically output the predictive recommendation to a merchant device associated with the merchant; and 
automatically update the trained machine learning model based on the predictive recommendation. 
The bolded limitations recited above in independent claim 1 (Similarly claim 16) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an memory units, processors, interface, merchant device, trained machine learning model, and sensors which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "In some examples, the processing unit(s) may include a central processing unit (CPU), a graphics processing unit (GPU), a CPU and a GPU, or processing units or components known in the art. Additionally, each of the processing unit(s) may possess its own local memory, which also may store program modules, program data, and/or one or more operating systems. Depending on the exact configuration and type of the reader device 1426, the computer-readable media may include volatile memory (such as RAM), non- volatile memory (such as ROM, flash memory, miniature hard drive, memory card, or the like), or some combination thereof. In at least one example, the computer-readable media of the reader device 1426 may include at least one module for performing various functions as described herein." (Spec. [00375]) and “The BAM store control systems and methods described herein provide technical improvements and/or benefits such as expanding types of devices and/or elements that can be used to track customer and/or merchant activities in and/or relative to a BAM store area, such as cameras, pressure sensors, infrared (IR) sensors, light detection and ranging (LIDAR) sensors, biometric sensors, other sensors 124, local wireless transceivers 126, BAM store area devices 110, web interfaces 128, software application interfaces 130, glyphs 132, chat bots 134, other devices described herein, other elements described herein, or combinations thereof. The BAM store control systems and methods described herein are therefore able to consistently and precisely track customers, merchants, representatives of merchants, devices, products, services, and/or other objects within and/or relative to a BAM store area. By automatically tracking customers, merchants, representatives of merchants, devices, products, services, and/or other objects, using cameras, other sensors, and other tracking elements, the BAM store control systems and methods described herein can automatically assist merchants and representatives of merchants with supply chain management, product or service replenishment, training, scheduling, tracking customer interests, tracking customer personal inventories, tracking merchant merchantable inventories, assisting customers with finding products or services.” (Spec. [0038]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claim 16) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for receiving sensor data, identifying individuals and objects in a brick and mortar (BAM) area based on the sensor data, and updating inventories and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment (BAM). See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention uses sensor data for collection, analysis and output a predictive recommendation regarding the merchantable inventory of the object on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-15 and 17-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1 and 16 respectively, for example, claim 2 (similarly claim 17) determine, based on the representation of the individual, that the individual is a representative of the merchant; claim 3 (similarly claim 18) determine, based on the representation of the individual, that the individual is a customer; claim 4 wherein the predictive recommendation identifies a predicted change to the merchantable inventory of the object; claim 5 wherein the predictive recommendation when the merchantable inventory of the object is predicted to run out; claim 6 (similarly claim 19) wherein, to automatically adjust the merchantable inventory of the object, the one or more processors automatically increase the merchantable inventory of the object; and wherein, to automatically adjust the personal inventory of the individual, the one or more processors automatically decrease a quantity of the object identified in the personal inventory; claim 7 (similarly claim 20) wherein, to automatically adjust the merchantable inventory of the object, the one or more processors automatically decrease the merchantable inventory of the object; and wherein, to automatically adjust the personal inventory of the individual, the one or more processors automatically increase a quantity of the object identified in the personal inventory; claim 8 predict that the merchantable inventory of the object is to fall below a minimum threshold quantity at a specified time based on decreasing the merchantable inventory of the object, wherein the predictive recommendation inventory adjustment indication is indicative of the specified time at which the merchantable inventory of the object is to fall below the minimum threshold quantity; claim 9 generate a schedule to replenish the merchantable inventory of the object based on and in response to decreasing the merchantable inventory of the object, wherein the predictive recommendation is indicative of the schedule to replenish the merchantable inventory of the object; claim 10 receive verification from the POS device that the personal inventory identifies at least the object; and initiate processing of one or more transactions for at least the object identified by the personal inventory using payment information associated with the individual in response to receipt of the verification; claim 11 identify, in the sensor data, a second representation of the individual; determine, based on the second representation of the individual, that the individual has exited the BAM area; and initiate processing of one or more transactions for at least the object identified by the personal inventory using payment information associated with the individual in response to determining that the individual has exited the BAM area; claim 12 identify, in the sensor data, a second representation of the individual; determine, based on the second representation of the individual, that the individual has entered a second BAM area associated with a second merchant; and initiate processing of one or more transactions for one or more objects identified by the personal inventory using payment information associated with the individual in response to determining that the individual has entered the second BAM area, wherein processing of the one or more transactions includes transferring funds for the object to the merchant and transferring funds for a second object of the one or more objects to the second merchant; claim 13 wherein the one or more sensors include one or more image sensors, wherein the sensor data includes one or more images captured by the one or more image sensors, wherein identifying the representation of the individual and identifying the representation of the object are performed using one or more object detection algorithms; claim 14 wherein the one or more sensors include one or more local wireless signal transceivers, wherein the sensor data includes one or more local wireless communications between the one or more local wireless signal transceivers and one or more wireless communication devices within wireless communication range of the one or more local wireless signal transceivers, wherein identifying the representation of the individual includes identifying a first wireless communication device of the one or more wireless communication devices based on the one or more local wireless communications, the first wireless communication device associated with the individual; and claim 15 wherein the one or more sensors are in the BAM area, but these features only serve to further limit the abstract idea of independent claims 1 and 16, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Although trained machine learning model is being recited in the claims, they are generally being used as a given tool used in the computer system, as claimed. The machine learning terms are merely applied on data gathering and data processing to compare and identify patterns in the data analysis as claimed. There is no indication in the disclosure of how any of the mentioned machine learning terms are actually splitting into training or test sets; building the framework; generating statistical rules; or determine the performance is satisfactory. The Applicant's reference to these machine learning terms are clearly lacking the inner-workings of the intelligence aspect of what constitutes training of the Al model/algorithms since there is no disclosure that provides how the Al algorithm is implemented from each subsequent iteration utilizing the outputs from previous iterations, other than claiming them as buzzwords being performed in a computer system. It is unclear how the machine learning is being integrated in any specialized structure that serves any specialized technical purpose or how the claimed invention is "training" the various utilized machine learning, other than just using them as a tool with no specific description of the machine learning itself or how it is being implemented in any specific way. Applicant's claim language clearly demonstrates that the machine learning terms are merely being used as a tool implemented by the computer environment.  The machine learning terms being referred to do nothing more than provide as a tool computational instructions to be implemented in a computer processing environment, without improving the computer or technology. The claims are not rooted in machine learning technology, and the claims do not solve a technical problem that only arises in machine learning technology. MPEP § 2106.05(a). Thus, merely using machine learning as additional tools and linking them to a computer processing environment are not sufficient to integrate the judicial exception into a practical application.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.


Regarding Step 2B
Claims 1-20 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claim 16) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A system for identifying an interaction in a merchant brick-and- mortar (BAM) area, the system comprising: 
one or more sensors that are located within a BAM area associated with a merchant;
one or more memory units storing instructions; and 
one or more processors, wherein execution of the instructions by the one or more processors causes the one or more processors to: 
receive, from the one or more sensors, sensor data captured by the one or more sensors; 
identify, in the sensor data and based on extraction of a first set of features from the sensor data and classification of the first set of features, a representation of an individual who is located in the BAM area associated with the merchant; 
track, based on the representation of the individual in the sensor data and one or more respective locations of the one or more sensors in the BAM area, one or more locations of the individual within the BAM area as the individual moves through the BAM area; 
identify, in the sensor data and based on extraction of a second set of features from the sensor data and analysis of the second set of features, a representation of an object that is in the BAM area; 
determine that the individual has moved the object across a boundary of an inventory area within the BAM area based on at least one of the representation of the individual, the representation of the object, or the one or more locations of the individual within the BAM area; 
automatically adjust a merchantable inventory of the object in response to determination of the individual moving the object across the boundary of the inventory area; 
automatically adjust a personal inventory of the individual in response to determination of the individual moving the object across the boundary of the inventory area; 
automatically generate a predictive recommendation regarding a future quantity of the merchantable inventory of the object in the inventory area at a future time using a trained machine learning model based on adjustments to the merchantable inventory of the object and the personal inventory of the individual; 
automatically output the predictive recommendation to a merchant device associated with the merchant; and 
automatically update the trained machine learning model based on the predictive recommendation. 
The bolded limitations recited above in independent claim 1 (Similarly claim 16) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of memory units, processors, interface, merchant device, trained machine learning model, and sensors. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because memory units, processors, interface, merchant device, and sensors are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for processors see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for interface see MPEP §2106.05(d) (II) (i) discussing utilizing an intermediary computer to forward information; and for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Further, for sensors see Applicant’s specification [0039] describing it as replaceable generic computer technology e.g., cameras, pressure sensors, infrared (IR) sensors, light detection and ranging (LIDAR) sensors, biometric sensors, etc., for trained machine learning model see Applicant’s specification [00173] describing machine learning models as including convolutional neural networks (CNNs), neural networks (NNs), support vector machines (SVMs), other machine learning algorithms, or combinations thereof, see MPEP §2106.05(g)(vi) discussing insignificant application of a tool in an abstract idea. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-15 and 17-20 merely recite further additional embellishments of the abstract idea of independent claims 1 and 16 respectively, for example: claim 2 (similarly claim 17) determine, based on the representation of the individual, that the individual is a representative of the merchant; claim 3 (similarly claim 18) determine, based on the representation of the individual, that the individual is a customer; claim 4 wherein the predictive recommendation identifies a predicted change to the merchantable inventory of the object; claim 5 wherein the predictive recommendation when the merchantable inventory of the object is predicted to run out; claim 6 (similarly claim 19) wherein, to automatically adjust the merchantable inventory of the object, the one or more processors automatically increase the merchantable inventory of the object; and wherein, to automatically adjust the personal inventory of the individual, the one or more processors automatically decrease a quantity of the object identified in the personal inventory; claim 7 (similarly claim 20) wherein, to automatically adjust the merchantable inventory of the object, the one or more processors automatically decrease the merchantable inventory of the object; and wherein, to automatically adjust the personal inventory of the individual, the one or more processors automatically increase a quantity of the object identified in the personal inventory; claim 8 predict that the merchantable inventory of the object is to fall below a minimum threshold quantity at a specified time based on decreasing the merchantable inventory of the object, wherein the predictive recommendation inventory adjustment indication is indicative of the specified time at which the merchantable inventory of the object is to fall below the minimum threshold quantity; claim 9 generate a schedule to replenish the merchantable inventory of the object based on and in response to decreasing the merchantable inventory of the object, wherein the predictive recommendation is indicative of the schedule to replenish the merchantable inventory of the object; claim 10 receive verification from the POS device that the personal inventory identifies at least the object; and initiate processing of one or more transactions for at least the object identified by the personal inventory using payment information associated with the individual in response to receipt of the verification; claim 11 identify, in the sensor data, a second representation of the individual; determine, based on the second representation of the individual, that the individual has exited the BAM area; and initiate processing of one or more transactions for at least the object identified by the personal inventory using payment information associated with the individual in response to determining that the individual has exited the BAM area; claim 12 identify, in the sensor data, a second representation of the individual; determine, based on the second representation of the individual, that the individual has entered a second BAM area associated with a second merchant; and initiate processing of one or more transactions for one or more objects identified by the personal inventory using payment information associated with the individual in response to determining that the individual has entered the second BAM area, wherein processing of the one or more transactions includes transferring funds for the object to the merchant and transferring funds for a second object of the one or more objects to the second merchant; claim 13 wherein the one or more sensors include one or more image sensors, wherein the sensor data includes one or more images captured by the one or more image sensors, wherein identifying the representation of the individual and identifying the representation of the object are performed using one or more object detection algorithms; claim 14 wherein the one or more sensors include one or more local wireless signal transceivers, wherein the sensor data includes one or more local wireless communications between the one or more local wireless signal transceivers and one or more wireless communication devices within wireless communication range of the one or more local wireless signal transceivers, wherein identifying the representation of the individual includes identifying a first wireless communication device of the one or more wireless communication devices based on the one or more local wireless communications, the first wireless communication device associated with the individual; and claim 15 wherein the one or more sensors are in the BAM area. Specifically, for point of sales device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for sensors and image sensors see Applicant’s specification [0039] describe it as replaceable generic computer technology e.g., cameras, pressure sensors, infrared (IR) sensors, light detection and ranging (LIDAR) sensors, biometric sensors, etc., see MPEP §2106.05(g)(vi) discussing insignificant application of a tool in an abstract idea; and for local wireless signal transceivers and wireless communication device see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting data over a network.
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8, and 15 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

	
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-5, 7, 11, 13, 14, 16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2015/0012396 to Puerini et al. (“Puerini”) in view of WIPO 2020/181066 to Adato et al. (“Adato”).

8.	With regards to claims 1 and 16, Puerini disclosed the limitations of,
one or more sensors that are located within a BAM area associated with a merchant (See generally Fig. 2 depicting cameras and other sensors in a material handling facility. See also [0021] discussing a material handling facility as a retail store.);
one or more memory units storing instructions (See [0039] discussing the computing resource (203) having memory (203) and a processor (217). See also claim 1 discussing a program. Examiner is interpreting program as instructions.); and
one or more processors, wherein execution of the instructions by the one or more processors causes the one or more processors (See [0039] discussing the computing resource (219) having memory and a processor. See also claim 1 discussing a program. Examiner is interpreting program as instructions.) to:
receive, from a the one or more sensors, sensor data captured by the one or more sensors (See [0039] discussing the computing resource (203) having memory (219) and a processor (217) and receiving image data from the imaging devices. See also [0018] discussing the data receive from multiple input devices. Examiner notes that the input devices and sensors are used interchangeably throughout the application. See generally [0033] discussing the multiple types of sensors.);
identify, in the sensor data and based on extraction of a first set of features from the sensor data and classification of the first set of features, a representation of an individual who is located in the BAM area associated with the merchant (See [0035] discussing the use of the portable device to identify the user, [0038] discussing using facial recognition and [0090] discussing methods of identifying the user as they enter the facility and tracking the individual through the facility. Examiner is interpreting a face as a first set of features and identifying as classification. See generally [0021] describing the environment as a retail store.);
track, based on the representation of the individual in the sensor data and one or more respective locations of the one or more sensors in the BAM area, one or more locations of the individual within the BAM area as the individual moves through the BAM area (See [0053]-[0054] discussing using sensors such as a microphone to track the user’s location throughout the materials handling facility.);
identify, in the sensor data and based on extraction of a second set of features from the sensor data and analysis of the second set of features, a representation of an object that is in the BAM area (See [0028] discussing the item identification based on images taken by the camera. Examiner notes images of the item identification as the second identified features.);
determine, that the individual has moved the object across a boundary of an inventory area within the BAM area based on at least one of the representation of the individual, the representation of the object, or the one or more locations of the individual within the BAM area (See [0028] discussing the representation of the user’s hand and the image of the item to determine if the user pick up an item and [0053]-[0054] discussing using sensors such as a microphone to track the user’s location throughout the materials handling facility to determine if user is in the location of the pickup.);
automatically adjust a merchantable inventory of the object in response to determination of the individual moving the object across the boundary of the inventory area (See [0017]-[0019] discussing the moving of the item to the item identifier list of the user and [0039] discussing the decrease to the inventory location to reflect the item has been picked.);
automatically adjust a personal inventory of the individual in response to determination of the individual moving the object across the boundary of the inventory area (See [0017]-[0019] discussing the moving of the item to the item identifier list of the user.) ; and
Puerini is silent on the limitation of,
automatically generate a predictive recommendation regarding a future quantity of the merchantable inventory of the object in the inventory area at a future time using a trained machine learning model based on adjustments to the merchantable inventory of the object and the personal inventory of the individual;
automatically output the predictive recommendation to a merchant device associated with the merchant; and 
automatically update the trained machine learning model based on the predictive recommendation.
However, Adato teaches at [0229], [0519], [0544], and [0565]-[0566] that it would have been obvious to one of ordinary skill in the point of sales (POS) art to include automatically generate a predictive recommendation regarding a future quantity of the merchantable inventory of the object in the inventory area at a future time using a trained machine learning model based on adjustments to the merchantable inventory of the object and the personal inventory of the individual (See [0519]  discussing making recommendations on stocking frequency based on inventory data and [0566] discussing the machine learning model updated the demand pattern based on products picked up from the shelves. See also [0544] discussing the machine learning algorithms or other predictive algorithms to predict when a next low-stock event will occur and generate an alert associated with the predicted next low-stock event.); automatically output the predictive recommendation to a merchant device associated with the merchant (See [0544] discussing generating an alert based on the predicted event and [0229] discussing the GUI of the of the device receiving the notifications on recommendations.) ; and automatically update the trained machine learning model based on the predictive recommendation (See [0565] discussing the machine learning model being trained in the past information collected from the retail store.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Puerini to include automatically generate a predictive recommendation regarding a future quantity of the merchantable inventory of the object in the inventory area at a future time using a trained machine learning model based on adjustments to the merchantable inventory of the object and the personal inventory of the individual; automatically output the predictive recommendation to a merchant device associated with the merchant; and automatically update the trained machine learning model based on the predictive recommendation, as disclosed by Adato. One of ordinary skill in the art would have been motivated to increase productivity by automatically monitoring (Adato [003]).  
	
9.	With regards to claims 3 and 18, Puerini disclosed the limitations of,
determine, based on the representation of the individual, that the individual is a customer (See [0052] discussing the different ways to identify user to a unique identifier for a transaction.).

10.	With regards to claim 4, Puerini is silent on the limitations of,
wherein the predictive recommendation identifies a predicted change to the merchantable inventory of the object.
However, Adato teaches at [0519], [0544], and [0566] that it would have been obvious to one of ordinary skill in the point of sales (POS) art to include the predictive recommendation identifies a predicted change to the merchantable inventory of the object (See [0519] discussing making recommendations on stocking frequency based on inventory data and [0566] discussing the machine learning model updated the demand pattern based on products picked up from the shelves. See also [0544] discussing the machine learning algorithms or other predictive algorithms to predict when a next low-stock event will occur -and generate an alert associated with the predicted next low-stock event.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Puerini to include the predictive recommendation identifies a predicted change to the merchantable inventory of the object, as disclosed by Adato. One of ordinary skill in the art would have been motivated to increase productivity by automatically monitoring (Adato [003]).  
	
11.	With regards to claim 5, Puerini is silent on the limitations of,
wherein the predictive recommendation indication identifies when the merchantable inventory of the object is predicted to run out. 
However, Adato teaches at [Col. 8, l. 17-31] that it would have been obvious to one of ordinary skill in the point of sales (POS) art to include the predictive recommendation indication identifies when the merchantable  inventory of the object is predicted to run out (See [0519] discussing making recommendations on stocking frequency based on inventory data and [0566] discussing the machine learning model updated the demand pattern based on products picked up from the shelves. See also [0544] discussing the machine learning algorithms or other predictive algorithms to predict when a next low-stock event will occur before achieving out-of-stock, and generate an alert associated with the predicted next low-stock event.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Puerini to include the predictive recommendation indication identifies when the merchantable inventory of the object is predicted to run out, as disclosed by Adato. One of ordinary skill in the art would have been motivated to increase productivity by automatically monitoring (Adato [003]).  

12.	With regards to claims 7 and 20, Puerini disclosed the limitations of,
wherein, to automatically adjust the merchantable inventory of the object, the one or more processors automatically decrease the merchantable inventory of the object (See [0017]-[0019] discussing the moving of the item to the item identifier list of the user and [0039] discussing the decrease to the inventory location to reflect the item has been picked.); and
wherein, to automatically adjust the personal inventory of the individual, the one or more processors automatically increase a quantity of the object identified in the personal inventory (See [0017]-[0019] discussing the moving of the item to the item identifier list of the user.).
13.	With regards to claim 11, Puerini disclosed the limitations of,
identify, in the sensor data, a second representation of the individual (See [0089] discussing cameras, or other input devices being located at the exit of the transition area for identifying users. The examiner is interpreting the identification after exiting the transition area as a second representation.);
determine, based on the second representation of the individual, that the individual has exited the BAM area (See [0089] discussing the determination that the user has passed through the transition area.); and
initiate processing of one or more transactions for at least the object identified by the personal inventory using payment information associated with the individual in response to determining that the individual has exited the BAM area (See [0017] discussing the charging of fee based on exiting the transition area.).

14.	With regards to claim 13, Puerini disclosed the limitations of,
wherein the one or more sensors include one or more image sensors, wherein the sensor data includes one or more images captured by the one or more image sensors(See [0039] discussing the computing resource (219) having memory and a processor and receiving image data.) , wherein identifying the representation of the individual (See [0035] discussing the use of the portable device to identify the user. See also [0038] discussing methods of identifying the user. See generally [0021] describing the environment as a retail store.)and identifying the representation of the object (See [0028] discussing the item identification based on images taken by the camera.)are performed using one or more object detection algorithms (See [0018] discussing the use of image comparison to identify an object. The examiner is interpreting image comparison as a detection algorithm.).

15.	With regards to claim 14, Puerini disclosed the limitations of,
wherein the one or more sensors include one or more local wireless signal transceivers, wherein the sensor data includes one or more local wireless communications between the one or more local wireless signal transceivers and one or more wireless communication devices within wireless communication range of the one or more local wireless signal transceivers, wherein identifying the representation of the individual includes identifying a first wireless communication device of the one or more wireless communication devices based on the one or more local wireless communications, the first wireless communication device associated with the individual (See [0052] discussing the use of an radio frequency identification device (RFID) badge to identify a user. The examiner is interpreting the badge as the wireless communication device. See also [0041]-[0042] discussing the way an RFID tag works to identify tags using antenna or resonators in wireless communication with the inventory management system.).

16.	With regards to claim 15, Puerini disclosed the limitations of,
wherein the one or more sensors are in the BAM area (See generally Fig. 2 depicting cameras and other sensors in a material handling facility. See also [0021] discussing a material handling facility as a retail store).

17.	With regards to claim 21, Puerini is silent on the limitations of,
wherein the predictive recommendation identifies a predicted need associated with the merchantable inventory of the object.
However, Adato teaches at [0519], [0544], and [0566] that it would have been obvious to one of ordinary skill in the point of sales (POS) art to include the predictive recommendation identifies a predicted need associated with the merchantable inventory of the object (See [0519] discussing making recommendations on stocking frequency based on inventory data and [0566] discussing the machine learning model updated the demand pattern based on products picked up from the shelves. See also [0544] discussing the machine learning algorithms or other predictive algorithms to predict when a next low-stock event will occur -and generate an alert associated with the predicted next low-stock event.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Puerini to include herein the predictive recommendation identifies a predicted need associated with the merchantable inventory of the object, as disclosed by Adato. One of ordinary skill in the art would have been motivated to increase productivity by automatically monitoring (Adato [003]).  


18.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatenable by Puerini and Adato in view of U.S. Pat. No. 10,963,704 to Glaser et al. (“Glaser”).

19.	With regards to claim 10, Puerini disclosed the limitations of,
receive verification from the … device that the personal inventory identifies at least the object (See [0077]-[0079] discussing the inventory management system applying a threshold to determine the identity of the object. The examiner is interpreting this threshold as verification.); and initiate processing of one or more transactions for at least the object identified by the personal inventory using payment information associated with the individual… (See [0017] discussing the charging of fee based on exiting the transition area.) .
Puerini and Adato are silent the limitations of,
wherein, to output the predictive recommendation indication to the merchant, the one or more processors transmit the personal inventory to a point of sale (POS) device, wherein execution of the instructions by the one or more processors causes the one or more processors to:
However, Glaser teaches at [Col. 15, l. 35-Col. 16., l. 2] that it would have been obvious to one of ordinary skill in the point of sales (POS) art to include wherein, to output the predictive recommendation indication to the merchant, the one or more processors transmit the personal inventory to a point of sale (POS) device, wherein execution of the instructions by the one or more processors causes the one or more processors (See [Col. 15, l. 35-Col. 16., l. 2] discussing the systems integration with a point of sales devices and directly or indirectly and/or by update state of a checkout processing system such as by prepopulating a POS device with the checkout list or product prediction data input.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Puerini and Adato to include wherein, to output the predictive recommendation indication to the merchant, the one or more processors transmit the personal inventory to a point of sale (POS) device, wherein execution of the instructions by the one or more processors causes the one or more processors, as disclosed by Glaser. One of ordinary skill in the art would have been motivated to more efficiently know the inventory ranges of products (Glaser [Col. 6, l. 57-63]).  
20.	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatenable by Puerini and Adato in view of U.S. Pat. Pub. No. 2021/0004606 to Se et al. (“Se”).

21.	With regards to claims 2 and 17, Puerini and Adato are silent on the limitations of,
determine, based on the representation of the individual, that the individual is a representative of the merchant.
However, Se teaches at [0005] that it would have been obvious to one of ordinary skill in the tracking art to include the ability to determine, based on the representation of the individual, that the individual is a representative of the merchant (See [0005] discussing the use of an RFID badge to identify employees.). 
Therefore, it would have been obvious for one of ordinary skill in the tracking art before the effective filing date of the claimed invention to have modified the teachings of Puerini and Adato to include the ability to determine, based on the representation of the individual, that the individual is a representative of the merchant, as disclosed by Se. One of ordinary skill in the art would have been motivated to make this modification in order to produce more accurate customer analytics (Se [0005]).  
	

22.	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatenable by Puerini and Adato in view of U.S. Pat. No. 11,132,658 to Hara (“Hara”).
	
23.	With regards to claims 6 and 19, Puerini disclosed the limitations of,
wherein, to automatically adjust the merchantable inventory of the object, the one or more processors automatically the merchantable inventory of the object (See [0017]-[0019] discussing the moving of the item to the item identifier list of the user and [0039] discussing the decrease to the inventory location to reflect the item has been picked.); and
wherein, to automatically adjust the personal inventory of the individual, the one or more processors automatically a quantity of the object identified in the personal inventory (See [0017]-[0019] discussing the moving of the item to the item identifier list of the user.).
Puerini and Adato are silent on the limitations of,
automatically increase the merchantable inventory of the object
automatically decrease a quantity of the object identified in the personal inventory
However, Hara teaches at [Col. 10, l. 50-63] that it would have been obvious to one of ordinary skill in the inventory art to include the ability to increase and decrease inventories based on interactions (See [Col. 10, l. 50-63] discussing the updating of the commodity list based on a user returning a commodity.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Puerini and Adato to include the ability to increase and decrease inventories based on interactions, as disclosed by Hara. One of ordinary skill in the art would have been motivated to make this modification in order to monitor the return of a commodity (Hara [Col. 5, l. 46-65]).  
	

24.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatenable by Puerini and Adato in view of Glaser in further view of U.S. Pat. Pub. No. 2016/0203431 to Renfroe et al. (“Renfroe”).

25.	With regards to claim 8, Puerini and Adato are silent on the limitation of, 
predict that the merchantable inventory of the object is to fall below a minimum threshold quantity at a specified time based on decreasing the merchantable inventory of the object, 
However, Glaser teaches at [Col. 42, l. 27-35] that it would have been obvious to one of ordinary skill in the point of sales (POS) art to include predict that  the merchantable inventory of the object is to fall below a minimum threshold quantity at a specified time based on decreasing the merchantable inventory of the object (See [Col. 42, l. 27-35] discussing trigging a purchase event for inventory based on purchase history combined with tracking individual item expiration can provide an enhanced understanding of projected inventory state dropping below a threshold. Examiner is interpreting projected as predicted.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Puerini and Adato to include predict that the merchantable inventory of the object is to fall below a minimum threshold quantity at a specified time based on decreasing the merchantable inventory of the object, as disclosed by Glaser. One of ordinary skill in the art would have been motivated to more efficiently know the inventory ranges of products (Glaser [Col. 6, l. 57-63]).  
Puerini, Adato, and Glaser are silent on the limitation of,
wherein the predictive recommendation is indicative of the specified time at which the merchantable inventory of the object is to fall below the minimum threshold quantity.
However, Renfroe teaches at [0038] and [0061] that it would have been obvious to one of ordinary skill in the inventory art to include wherein the predictive recommendation is indicative of the specified time at which the merchantable inventory of the object is to fall below the minimum threshold quantity (See [0038] discussing making predictions that trigger automatically to place an order at an appropriate time and [0061] discussing the threshold for ordering based on timing.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Puerini, Adato, and Glaser to include wherein the predictive recommendation is indicative of the specified time at which the merchantable inventory of the object is to fall below the minimum threshold quantity, as disclosed by Renfroe. One of ordinary skill in the art would have been motivated to make this modification in order to provide for benefits in the form of savings based on bulk ordering, cost reduction based on improved delivery efficiencies (Renfroe [0128]).  
	
	
26.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatenable by Puerini and Adato in view of U.S. Pat. No. 2014/0179231 to Charania et al. (“Charania”).

27.	With regards to claim 9, Puerini and Adato are silent on the limitations of,
generate a schedule to replenish the merchantable inventory of the object based on and in response to decreasing the merchantable inventory of the object, wherein the predictive recommendation indication is indicative of the schedule to replenish the merchantable inventory of the object.
However, Charania teaches at [0047] that it would have been obvious to one of ordinary skill in the inventory art to include the ability to generate a schedule to replenish the merchantable inventory of the object in response to decreasing the merchantable inventory of the object, wherein the inventory adjustment indication is indicative of the schedule to replenish the merchantable inventory of the object (See [0029] discussing using forecasting to generate a schedule for product replenishment and that the forecasting is based inventory needs. Examiner is interpreting forecasting as predictive.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Puerini and Adato to include ability to generate a schedule to replenish the merchantable inventory of the object in response to decreasing the merchantable inventory of the object, wherein the inventory adjustment indication is indicative of the schedule to replenish the merchantable inventory of the object, as disclosed by Charania. One of ordinary skill in the art would have been motivated to make this modification in order to prevent outage (Charania [0047]).  
	
	
28.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatenable by Puerini and Adato in view of U.S. Pat. No. 2014/0179231 to Isaacson et al. (“Isaacson”).

29.	With regards to claim 12, Puerini disclosed the limitations of,
identify, in the sensor data, a second representation of the individual (See [0089] discussing cameras, or other input devices being located at the exit of the transition area for identifying users. The examiner is interpreting the identification after exiting the transition area as a second representation.);
initiate processing of one or more transactions for one or more objects identified by the personal inventory using payment information associated with the individual in response to determining that the individual has entered the second BAM area (See [0017] discussing the charging of fee based on exiting the transition area.), 
Puerini and Adato are silent on the limitations of,
determine, based on the second representation of the individual, that the individual has entered a second BAM area associated with a second merchant; and 
wherein processing of the one or more transactions includes transferring funds for the object to the merchant and transferring funds for a second object of the one or more objects to the second merchant.
However, Isaacson teaches at [0063] that it would have been obvious to one of ordinary skill in the shopping art to include the ability to determine, based on the second representation of the individual, that the individual has entered a second BAM area associated with a second merchant (See [0062] discussing that a pick object’s RFID tag can identify that a user has picked up an object of a second merchant.); wherein processing of the one or more transactions includes transferring funds for the object to the merchant and transferring funds for a second object of the one or more objects to the second merchant (See [0052] discussing the processing of multiple stores or mall interactions in one payment at exit and [0056] discussing the processing for the respective stores.). 
Therefore, it would have been obvious for one of ordinary skill in the shopping art before the effective filing date of the claimed invention to have modified the teachings of Puerini and Adato to include the ability to determine, based on the second representation of the individual, that the individual has entered a second BAM area associated with a second merchant; and wherein processing of the one or more transactions includes transferring funds for the object to the merchant and transferring funds for a second object of the one or more objects to the second merchant, as disclosed by Isaacson. One of ordinary skill in the art would have been motivated to make this modification in order to allow one store to contain multiple merchants (Isaacson [0063]).  

Response to Arguments
30.	Applicant’s arguments, see Remarks, filed 11/11/2022, with respect to the rejection(s) of claim(s) 1-14 and 16-21 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Puerini and Adato for claims 1, 3-5, 7, 11, 13, 14, 16, 18, 20, and 21; Puerini, Adato, and Se for claims 2 and 17; Puerini, Adato, and Hara for claims 6 and 19; Puerini, Adato, and Glaser for claim 10; Puerini, Adato, Glaser, and Renfroe for claim 8; Puerini, Adato, and Charania for claim 9; and Puerini, Adato, and Isaacson for claim 12.
Applicant argues:

    PNG
    media_image1.png
    213
    625
    media_image1.png
    Greyscale
 
Examiner disagrees with Applicant as Purini discloses using facial recognition on the image data to identify an individual ([0038], [0052], and [0090]) and discloses using item recognition to identify the object removed from the shelf ([0028]). Examiner maintains position on this argument.

31.	Applicant's arguments, filed 4/22/2022, with respect to the rejection(s) of claim(s) 1-14 and 16-21 under 35 U.S.C. §101 have been fully considered but they are not persuasive. 
	First, Applicant argues that the claims are not directed to an abstract idea under Step 2A Prong 1. See above for full examiner’s reasoning. Examiner notes that elements of the practical application and significantly more analysis are not part of the Step 2A Prong 1 analysis.
	Applicant argues the claims are similar to claims 2 and 3 of Example 36 (2016). However, Applicant does not point out the specific improvements, but makes general allegations that the claims “improve upon inventory management techniques and computer vision,” which is not comply with 37 CFR 1.111(b). Here, as shown above, Applicant’s specification unlike Example 36 does not specifically point out technical improvements. Example 36 requires specific technology and teaches improvements with the technology using overlapping image techniques; whereas, the claims uses generic i.e., interface, sensors, system, memory units, and merchant device, and machine learning do not disclose a technological improvement. Applicant point on this issue further adds proof that the claims are an improvement to the abstract idea and not the technology by point out that reason for these implementations, see below, which are business practices, DDR Holdings and Examples 37-42 of the 2019 PEG.
    PNG
    media_image2.png
    121
    636
    media_image2.png
    Greyscale

	Applicant argues additional elements amount to significantly more. Examiner disagrees.
Applicant believes MPEP §2016.05 does not disclose the function of the additional elements. Applicant argues there is no similarity between Applicant’s use of a process and the findings in Flook that recomputing or readjusting alarm limit values is well-understood, routine, conventional activity. Here, Applicant’s “processor” is the execution of code for receiving and analyzing data aka comparing to known values as that is how computer code works. Applicant’s arguments really on that the case law cited by the MPEP does not contain a processor. This is not persuasive because the use of the processor to calculate limits repetitively is what the MPEP discuss. Also, Applicant argues that the use of “machine learning” amounts to significantly more. Examiner disagrees because the claims and the specification describe a high level overview of machine learning and not a technical or specific machine, see above analysis.
	Applicant argues that Examiner is misusing [0039] as replaceable technology. Examiner disagrees. “Sensors” is a generic term and Applicant provided a list known sensors that can be used in the system that is these different sensors are replaceable with each other. Examiner maintains position.
	Applicant argues that in the analysis the examiner identifies the entire claim as extra-solution activity. Examiner disagrees as the analysis specifically points out which limitations are extra-solution activity and why according to the MPEP if done so. For note, the majority of the claim was identified as the abstract idea or additional elements.
Applicant argues the claims are a transformation. MPEP §2106(I) “While the machine-or-transformation test is an important clue to eligibility, it should not be used as a separate test for eligibility. Instead it should be considered as part of the "integration" determination or "significantly more" determination articulated in the Alice/Mayo test.” Here, Applicant is transforming one data set into another data set. Examiner maintains position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            michael.walker@uspto.gov